Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a system for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for a customer’s skin condition, the system comprising:
a first active ingredient premix including a first combination of active ingredients for treatment of skin;
a first premix dispenser operable to dispense a predefined quantity of the first active ingredient premix by a single operation of the first premix dispenser;
a second active ingredient premix including a second combination of active ingredients for treatment of skin that is different from the first combination of active ingredients;
a second premix dispenser operable to dispense a predefined quantity of the second active ingredient premix by a single operation of the second premix dispenser;
a first skin care product base having a form selected from the group consisting of cream, lotion, gel, and serum;

a second skin care product base having a form selected from the group consisting of cream, lotion, gel, and serum, wherein the second skin care product base is adapted for treatment of a different type of skin than the first skin care product base and/or the form of the second skin care product base is different from the form of the first skin care product base;
a second product base dispenser operable to dispense a predefined quantity of the second skin care product base by a single operation of the second product base dispenser;
a non-transitory computer readable medium storing instructions executable by a processor to receive data indicative of a customer’s skin condition and generate a recipe for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for the customer’s skin condition, the recipe defining a number of operations of the first premix dispenser and/or a number of operations of the second premix dispenser and further defining a number of operations of the first product base dispenser or the second product base dispenser; and a mixing machine operable to mix the contents of a closed container filled in accordance with the recipe.

II.	Claims 13-18, drawn to a method for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for a customer’s skin condition, the method comprising:

receiving premix dispenser data of a plurality of premix dispensers each of which is operable to dispense, by a single operation of the premix dispenser, a predefined quantity of a respective active ingredient premix from among the plurality of active ingredient premixes;
receiving product base data of a plurality of skin care product bases, each of the skin care product bases having a respective form selected from the group consisting of cream, lotion, gel, and serum;
receiving product base dispenser data of a plurality of product base dispensers each of which is operable to dispense, by a single operation of the product base dispenser, a predefined quantity of a respective skin care product base from among the plurality of skin care product bases; and
generating a recipe for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for the customer’s skin condition, the recipe defining a number of operations of one or more of the plurality of premix dispensers and further defining a number of operations of a product base dispenser from among the plurality of product base dispensers.
III.       Claim 19, drawn to a non-transitory computer readable medium storing instructions executable by a processor to perform operations for producing a customized skin 
receiving data indicative of a customer’s skin condition;
receiving premix data of a plurality of active ingredient premixes, each of the active ingredient premixes including a respective combination of active ingredients for treatment of skin;
receiving premix dispenser data of a plurality of premix dispensers each of which is operable to dispense, by a single operation of the premix dispenser, a predefined quantity of a respective active ingredient premix from among the plurality of active ingredient premixes;
receiving product base data of a plurality of skin care product bases, each of the skin care product bases having a respective form selected from the group consisting of cream, lotion, gel, and serum;
receiving product base dispenser data of a plurality of product base dispensers each of which is operable to dispense, by a single operation of the product base dispenser, a predefined quantity of a respective skin care product base from among the plurality of skin care product bases; and
generating a recipe for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for the customer’s skin condition, the recipe defining a number of operations of one or more of the plurality of premix dispensers 

The inventions are distinct, each from the other because of the following reasons:

Inventions Group I and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the non-transitory computer readable medium storing instructions in Group I doesn’t need to have the functions such as receiving premix data, premix dispenser date, product base data, product base dispenser data etc., which was required by Group III; Group III doesn’t need the a first skin care product and a second skin care product base, which are required by Group I.  
Inventions Group II and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Group II doesn’t need a non-transitory computer readable medium storing instructions which is required by Group III; whereas Group III doesn’t need to produce a skin care product containing two or more active ingredients, which are required by Group II.  
Inventions Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Group II doesn’t need the presence of active ingredients recited in Group I (such as in claims 3-12). 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: the many different active ingredients in the first combination in the claims (claims 3-12).  The species are independent or distinct because different components have different functions and effects. They have different electronic resources and search queries, and searching one subject will not necessarily lead to another subject. Applicant is required to specifically enumerate each and every active ingredient to be elected in the first combination. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).


Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1655